Per curiam:
The defendant appealed from a decision of the district magistrate of Wailuku, Maui, upon points of law. Plaintiff moves that the appeal be dismissed on two grounds, viz.: (1) That no questions of law have been certified to by the magistrate; and (2) that the defendant’s appeal bond is not in conformity with the statute in that it contains m> covenant on the part of the defendant that he will not remove or dispose of his property. 1. Under rule 14 of this court, the magistrate’s certificate stating the points of law upon which the appeal is taken may be filed at any time, at least, before argument on the merits. 2. Section 1858 of the Revised Laws, as amended by Act 23 of the Laws of 3909, relating to appeals from district magistrates, does not require that a bond on appeal in this class of cases shall contain a condition that the appellant will not remove or otherwise dispose of his property. The contention'that section 1884, R. L., and section 1886 thereof, as amended by Act 84 of the Laws of 1911, require the giving of such a bond in this case, is not sustained. The motion is denied.